Citation Nr: 0000250	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  96-43 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective earlier than June 9, 1994 for the 
award of dependency and indemnity compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, K.A.Y. and  V.C.



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a October 1995 rating decision 
that granted DIC benefits effective from June 6, 1994.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1979 from cardiopulmonary 
arrest due to or as a consequence of metastatic 
adenocarcinoma, primary site unknown.  

2.  The appellant filed VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension, in 
July 1979.  

3.  By an October 1979 letter, the originating agency 
informed the appellant that the claim for pension was 
disallowed, and that "[w]e have no evidence to show that the 
veteran death was related to military service, therefore, you 
are not entitled to service connected death benefits.  If you 
have such information, please submit it, so we may 
reconsider."  

4.  The appellant did not express disagreement with the 
determination that the veteran's death was not service 
connected.  

5.  The appellant filed a claim for pension benefits in May 
1983, and was in receipt of improved disability pension 
beginning in  June 1983.  

6.  Effective June 9, 1994, 38 C.F.R. § 3.307(a)(6) and 
3.309(e) were amended to establish a presumption of service 
connection for multiple myeloma and respiratory cancers based 
on exposure to herbicide agents.  

7.  The appellant submitted an application for correction of 
military records in November 1994, on which she stated that 
"I am seeking 'Service Connected Death Benefits which I was 
denied because records failed to show that [the veteran] 
served in an area where he was exposed to lethal amounts of 
agent orange which was not reflected in [his] altered 
records."  

8.  The appellant's application for correction of military 
records and other documents were submitted to VA in January 
1995.  

9.  Information received in January 1995 is to the effect 
that the veteran served in the Republic of Vietnam from 
August 1971 to August 1972.  

10.  Terminal hospital records show that the veteran was 
treated in Midwest City Memorial Hospital, initially for a 
pathological fracture of the left hip in November 1978, at 
which time, it was discovered that he had metastatic 
adenocarcinoma; although the primary site could not be 
determined, an April 1979 opinion from the attending 
physician was that the primary site of the widespread 
metastatic adenocarcinoma was probably the lungs.  

11.  By a November 1995 rating decision, the RO granted 
service connection for the cause of the veteran's death, 
based on Agent Orange exposure during serving in Vietnam; the 
effective date of the award was set at June 9, 1994, the 
dated of the law providing for presumptive service connection 
for carcinoma of the lung due to Agent Orange exposure.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 9, 1994 
for the award of DIC benefits have not been satisfied.  
38 U.S.C.A. §§ 5110, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.114, 3.307, 3.309, 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on June [redacted], 1979 from cardiopulmonary arrest 
due to or as a consequence of metastatic adenocarcinoma, 
primary unknown.  The appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Pension, in July 1979. 

By an October 1979 letter, the originating agency informed 
the appellant that because of the uncertainty of her income 
the claim for pension was disallowed; in addition it was 
noted "[w]e have no evidence to show that the veteran's 
death was related to military service, therefore, you are not 
entitled to service connected death benefits.  If you have 
such information, please submit it, so we may reconsider."  
The appellant did not express disagreement with the 
determination that the veteran's death was not service 
connected.  In May 1983, she submitted a claim for "widow's 
pension" on the basis that her financial status had changed.  
She began receiving that benefit in June 1983.

The appellant submitted an application for correction of 
military records in November 1994, on which she stated that 
"I am seeking 'Service Connected Death Benefits which I was 
denied because records failed to show that [the veteran] 
served in an area where he was exposed to lethal amounts of 
agent orange which was not reflected in [his] altered 
records."  This information was submitted to VA in January 
1995.  In addition, information received from the service 
department in January 1995 is to the effect that the veteran 
served in the Republic of Vietnam from August 1971 to August 
1972.  

When new and material evidence has not been submitted in a 
previously disallowed claim "[f]urther analysis . . . is 
neither required, nor permitted.".  In Spencer, the Court 
held that "section 7104(b) does not preclude de novo 
adjudication of a claim, on essentially the same facts as a 
previously and finally denied claim, where an intervening 
change in law or regulation has created a new basis of 
entitlement to a benefit." 4 Vet. App. at 289.  Moreover, in 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) where a new 
basis of entitlement has been established by a change in law, 
new and material evidence is not required because the claim 
is a new claim, rather than a reopened one.  Id.  The Federal 
Circuit's decision in Routen makes clear that not every 
"liberalizing" change in the law establishes a new basis for 
entitlement. Routen, supra.  It is important to review the 
amendments to determine if the change in law amounts to a new 
basis for entitlement to benefits in this case.  See Boggs v. 
West, 11 Vet. App. 334, 342-43 (1998).  

In the present case, there is no requirement for a finding of 
new and material evidence because the change in the law 
pertaining to entitlement to service connection related to 
Agent Orange exposure created a new statutory presumption.  
Rather, the appellant is afforded an automatic reopening of 
the claim, as described under Spencer.  

As a consequence, based on a de novo review of the record, a 
November 1995 rating decision granted service connection for 
the cause of the veteran's death, based on Agent Orange 
exposure during service in Vietnam.  The effective date of 
the award was set at June 9, 1994, the date of the law 
providing for presumptive service connection for carcinoma of 
the lung due to Agent Orange exposure.  

The appellant has expressed her disagreement with the 
effective date of the award, claiming that the effective date 
of the award of DIC benefits should be from the date of the 
veteran's death.  The facts of the appellant's case are not 
in dispute.  

Generally, when a claimant is granted benefits based on 
liberalizing legislation, the effective date of the award 
will be fixed in accordance with the facts found, but not 
earlier than the effective of the liberalizing law.  If the 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the liberalizing law VA 
law or issue, benefits may be authorized for a period of one 
year prior to the date of the receipt of such request.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  While 
entitlement begins from that day, payment of benefits begins 
on the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5110(a).  

Pursuant to 59 Fed. Reg. 29.724 (1994) and effective June 9, 
1994, 38 C.F.R. § 3.307(a)(6) and 3.309(e) were amended to 
establish presumptive service connection for multiple myeloma 
and respiratory cancers based on exposure to herbicide 
agents.  These amendments implemented a decision of the 
Secretary under authority granted under the Agent Orange Act 
of 1991 where there is a positive association between 
exposure to herbicides used in the Republic of Vietnam and 
subsequent development of multiple myeloma and respiratory 
cancers.  The intended effect was to establish presumptive 
service connection for those conditions based on herbicide 
exposure.  

Prior to the Agent Orange Act of 1991, 38 C.F.R. § 3.311a 
(since removed from VA regulations) governed decisions on 
claims for compensation based on exposure to herbicides 
(Agent Orange).  On May 3, 1989, a U.S. District Court ruled 
in the Nehmer class action suit that denials under § 
3.311a(d) were invalid because VA had erroneously applied too 
restrictive a standard in determining what conditions were 
associated with dioxin exposure.  The previously denied 
claims were voided by the court.  The court stated that the 
correct standard was not proof of a causal relationship, but 
rather a significant statistical association.  The Veterans 
Benefits Administration (VBA) then imposed a moratorium on 
denials under § 3.311a(d).  

The court approved a Final Stipulation in the Nehmer lawsuit 
in a May 17, 1991, order.  Paragraph 3 of the Stipulation and 
Order required that when VA issued valid regulations in 
accordance with the Agent Orange Act of 1991 establishing a 
presumption of service connection for diseases determined to 
be associated with herbicide exposure, VA would readjudicate 
claims based on these diseases in which previous denials were 
voided by the court's May 3, 1989, order, and adjudicate 
similar claims that were filed subsequent to the order.

Paragraph 5 of the Stipulation and Order provided that, in 
readjudicating claims where a prior decision (under 38 CFR § 
3.311a(d)) was voided by the court's order, an award of 
compensation or DIC under the new regulations would be 
effective retroactive to the date the claim giving rise to 
the voided decision was filed or the date of the qualifying 
disability or death, whichever is later.  Paragraph 5 also 
provided that, for claims filed after May 3, 1989 (e.g. 
pending claims that were stayed due to the moratorium on 
decisions under § 3.311a(d)), the effective date of an award 
would be the date the claim was filed or the date of the 
qualifying disability or death, whichever is later.  

Regulations were published in February and June of 1994 
creating presumptions of service connection for certain 
diseases based on information from the NAS report and 
removing § 3.311a from the regulations.  At the same time, VA 
lifted the moratorium on denials.

It had been VA's interpretation that essentially the only 
claims subject to the retroactive-effective-date provisions 
of the Nehmer Stipulation and Order were those in which 
either the claimant had actually raised the issue of exposure 
to herbicides (Agent Orange); or VA had specifically denied a 
claim under the invalidated regulation, 38 CFR § 3.311a(d).  
This interpretation of what constitutes a claim subject to 
the retroactive-effective-date provisions of the Nehmer 
Stipulation and Order was found in M21-1, part VI,  
7.20d(3)(a), and derived its authority from a GC precedent 
opinion, VAOPGCPREC 15-95 of June 2, 1995.

In June, 1998, attorneys for the Nehmer class petitioned the 
court to rule that VA's interpretation and instructions were 
not in compliance with the Stipulation and Order.  They cited 
the cases of two widows whose reopened claims were allowed 
under rules published according to the requirements of the 
Agent Orange Act of 1991, but who were not paid benefits 
retroactive to the dates of their original claims because 
they had not specifically raised the issue of Agent Orange 
exposure and VA had not relied on 38 CFR § 3.311a(d) when 
denying the earlier claims.

On February 11, 1999, the District Court ruled that VA did 
not properly implement the settlement in the Nehmer lawsuit.  
The Court stated that VA's method of identifying decisions 
voided by the May 3, 1989, order was too formalistic.  The 
Court explained that its intention had been to void decisions 
made under the invalidated regulation where the disease upon 
which that voided decision was based was subsequently found 
to be associated with herbicide exposure.  The court rejected 
VA's argument that the only denials invalidated were those 
where the claimants had specifically raised the issue of 
Agent Orange exposure or where VA had relied on 38 CFR § 
3.311a(d) when denying the claims.

In view of the Court's February 11 ruling, VA could no longer 
follow the interpretation in M21-1, part VI,  7.20d(3)(a) 
and VAOPGCPREC 15-95 in determining what constitutes a claim 
that is subject to the retroactive-effective-date provisions 
of the Nehmer Stipulation and Order.  Accordingly, claims are 
now subject to the retroactive-effective-date provisions of 
the Nehmer Order where: 

a)	a claimant specifically raised the issue of 
herbicide (Agent Orange)
	exposure; 

b)	VA specifically referred to the invalidated 
regulation, 38 § CFR 3.311a(d) in denying service 
connection for disability or cause of death; or 

c)	a claimant sought service connection for a 
disability or cause of death that VA subsequently 
determines is associated with herbicide exposure, 
regardless of whether the claimant or VA had raised 
the issue of exposure or an earlier denial 
specifically referred to the invalidated 
regulation.

An earlier effective date under the Nehmer Stipulation and 
Order may be warranted if a prior claim for disability or 
death benefits was filed by a Vietnam veteran or a survivor 
of a Vietnam veteran and (1) the claim was filed and denied 
between September 25, 1985, the effective date of the 
invalidated regulation, and June 9, 1994, or (2) was pending 
before the VA between May 3, 1989, the date the court 
invalidated 38 C.F.R. § 3.311a, and June 9, 1994, the date 
when the VA completed its action replacing the invalidated 
regulations. The following principles govern the effective 
dates of awards in such cases:  

a)	The veteran must have had one of the conditions for 
which VA has created a presumption of service 
connection under authority of 38 U.S.C. § 1116 (see 
38 CFR § 3.309(e)).

b)	If the initial claim for service-connected 
disability or death based on one of these 
conditions was filed on or after September 25, 
1985, and denied prior to June 9, 1994, the 
effective date of entitlement will be the later of 
either the date the claim was filed or the date on 
which the qualifying disability or death occurred.

The appellant does not fall under the effective date 
provisions of the Nehmer Stipulation and Order.  Her original 
claim was filed immediately after the veteran's death in 1979 
and was denied in 1979.  As this was several years before the 
invalidated regulation was promulgated, it does not fall 
within the court's order.

The RO granted her effective date on the basis of the date of 
the liberalizing law from June 1994.  The RO appears to have 
granted her entitlement from this date as her claim is 
construed to have been received within one year of the 
effective date of the liberalizing law.  38 C.F.R. § 3.114.  

There is no basis of entitlement to an effective dated 
earlier than June 9, 1994.  Although the appellant's 
contentions and testimony show her belief that she is 
entitled to benefits from the date of the veteran's death, 
her allegation has no legal merit or entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than June 9, 1994 for the award of 
DIC is denied.  


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

